Exhibit 2.3 Zenith Education Group, Inc. One Imation Place, Building 2 Oakdale, MN 55128 January 5, 2015 Corinthian Colleges, Inc., Seller Representative Re: Amendment of Purchase Agreement Ladies and Gentlemen: Reference is made to the Asset Purchase Agreement dated as of November19, 2014, as amended by a Letter Agreement dated December17, 2014 (the “Purchase Agreement”), by and among Zenith Education Group, Inc., a Delaware non-profit corporation, Corinthian Colleges, Inc., a Delaware corporation (together with the other seller parties named therein, the “Sellers”), and the other parties thereto. Please evidence your agreement that the date in the definition of “Outside Date” in the Purchase Agreement be and hereby is changed from January5, 2015 to February5, 2015. Except as set forth in the preceding sentence the Purchase Agreement shall remain unchanged by this Amendment. Thank you for your cooperation and help throughout this process. Very truly yours, ZENITH EDUCATION GROUP, INC. By: /s/ David L. Hawn Name: David L. Hawn Title: President/CEO Accepted and Agreed for itself and on behalf of the Sellers Corinthian Colleges, Inc. By: /s/ Jack Massimino Name: Jack Massimino Title: Chairman & CEO
